DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2017 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims are allowable over the closest references: Someya et al. (U.S. Patent Application Publication 2016/0155530 A1), Hatakeyama et al. (U.S. Patent Application Publication 2016/0067702 A1), Hatakeyama et al. (U.S. Patent Application Publication 2016/0017068 A1), Hatakeyama et al. (U.S. Patent Application Publication 2015/0175722 A1), and Lu et al. (U.S. Patent Application Publication 2002/0177039).
Someya discloses a biocompatible electrode structure which is capable of being connected to an electronic circuit, and in which a conductive nanomaterial is dispersed into a polymeric medium, wherein a density of the conductive nanomaterial on an opposite side of a connection surface to the electronic circuit, in the polymeric medium is lower than that on the side of the connection surface to the electronic circuit, wherein 
Hatakeyama’702 discloses a polymer compound for a conductive polymer, having one or more kinds of repeating units "a" represented by the following general formula (1), the polymer compound for a conductive polymer being synthesized by ion exchange of a lithium salt, a sodium salt, a potassium salt, a sulfonium compound salt, or a nitrogen compound salt of sulfonic acid residue with a weight average molecular weight in the range of 1,000 to 500,000

    PNG
    media_image1.png
    476
    752
    media_image1.png
    Greyscale

wherein R1 represents a hydrogen atom or a methyl group, R2 represents a fluorine atom or a trifluoromethyl group, "m" represents an integer of 1 to 4, and "a" satisfies 0< a ≤ 1.0. There can be provided a polymer compound for a conductive polymer having a specific superacidic sulfo group that is soluble in an organic solvent and suitably used for fuel cells or a dopant for conductive materials (abstract).
Hatakeyama’068 discloses a polymer compound for a conductive polymer, comprising one or more repeating units (a) represented by the following general formula (1), the polymer compound for a conductive polymer being synthesized by ion-exchange of a lithium salt, a sodium salt, a potassium salt, or a nitrogen compound salt of a sulfonic acid residue, and having a weight average molecular weight in the range of 1,000 to 500,000,

    PNG
    media_image2.png
    403
    746
    media_image2.png
    Greyscale

wherein R1 represents a hydrogen atom or a methyl group; R2 represents a single bond, an ester group, or a linear, branched, or cyclic hydrocarbon group having 1 to 12 carbon atoms and optionally having either or both of an ether group and an ester group; R3 represents a linear or branched alkylene group having 1 to 4 carbon atoms where one or two hydrogen atoms in R3 may be substituted by a fluorine atom(s); Z represents a phenylene group, a naphthylene group, or an ester group, and when Z is a phenylene group, R2 does not include an ether group; and "a" is a number satisfying 
0< a ≤.1.0, further comprising a repeating unit (b) represented by the following general formula (2),

    PNG
    media_image3.png
    314
    730
    media_image3.png
    Greyscale

wherein "b" is a number satisfying 0<b<1.0 (claims 1-2).
Hatakeyama’722 discloses a polymer compound for a conductive polymer which comprises one or more repeating units represented by the following general formula (1), which has been synthesized by ion-exchange of a lithium salt, a sodium salt, a potassium salt, or a nitrogen compound salt of a sulfonic acid residue, and has a weight average molecular weight in the range of 1,000 to 500,000,

    PNG
    media_image4.png
    367
    712
    media_image4.png
    Greyscale


wherein R1 represents a hydrogen atom or a methyl group, R2 represents a single bond, an ester group, or a linear, branched, or cyclic hydrocarbon group having 1 to 12 carbon atoms which may have either or both of an ether group and an ester group, and Z represents a phenylene group, a naphthylene group, or an ester group, wherein the repeating unit represented by the general formula (1) is selected from repeating units represented by the following general formulae (2-1) to (2-4),

    PNG
    media_image5.png
    383
    723
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    888
    736
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    381
    730
    media_image7.png
    Greyscale

wherein R1 has the same meaning as defined above (claims 1-2).
Lu discloses a method for inducing a response in a long-lived electrochemical device which comprises the steps of: contacting a conjugated polymer working electrode and a counter electrode with an ionic liquid having an anion and a cation; and applying a voltage between the working electrode and the counter electrode, whereby the response is induced in the long-lived electrochemical device, wherein the ionic liquid is stable in the presence of water and wherein the conjugated polymer is stable in the presence of the ionic liquid, and wherein the ionic liquid is stable for voltages applied between the conjugated polymer electrode and the second electrode in the range from -3 V to +3 V relative to a standard hydrogen electrode (claims 1-3).
	However Someya et al., Hatakeyama’702 et al., Hatakeyama’068 et al., Hatakeyama’722 et al., and Lu et al. do not disclose or fairly suggest the claimed  bio-electrode composition comprising a polymer compound having both an ionic repeating unit A and a (meth)acrylate repeating unit B,


    PNG
    media_image8.png
    575
    588
    media_image8.png
    Greyscale

wherein, Rf1 to Rf4 each independently represent a hydrogen atom, a fluorine atom, or a trifluoromethyl group, having one or more fluorine atoms in all of the Rf1 to Rf4, Rf1 and
2 optionally bonded with an oxygen atom mutually to form a double bond; Rf5 represents a fluorine atom or a trifluoromethyl group; "m" is an integer of 1 to 4; X+ represents a sodium ion, a potassium ion, or an ammonium ion; R1 represents a hydrogen atom or a methyl group; R2 represents a linear, branched, or cyclic alkyl group having 1 to 39 carbon atoms, a linear, branched, or cyclic alkenyl group having 2 to 30 carbon atoms, a linear, branched, or cyclic alkynyl group having 2 to 30 carbon atoms, a phenyl group, or a naphthyl group, optionally having a hydroxy group, an ether group, an ester group, or an aromatic group in R2 when R2 is an alkyl group, an alkenyl group, or an alkynyl group; and "b" is a number satisfying 0 < b < 1.0, as per instant claim 1.
6.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Someya et al., Hatakeyama’702 et al., Hatakeyama’068 et al., Hatakeyama’722 et al., and Lu et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
7.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 


   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								
/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762